Boyd, J.,
delivered the opinion of the Court.
The bill of complaint in this case was filed by the appellant against the appellee to recover certain cash, United States bonds, a certificate of Baltimore City stock, and deposits in the Eutaw Savings Bank and the Savings Bank of Baltimore. The Court below decided in favor of the appellee as to all the items and dismissed the bill. The appel*658lant, after taking an appeal, filed an agreement wherein it is stated that the appeal was not intended to apply to the portion of the decree which adjudged the United States bonds to be the property of the appellee, and has made no claim for them in this Court. Nor do we understand her solicitors to contend that the claim for the cash has been established. So far as there seems to be any room for controversy, it is reduced to the question as to whether the titles to the Baltimore City stock and the amounts in the Savings Banks were in Henry Hedrich, the appellant’s intestate, or in the appellee, who is his widow. The certificate of the Baltimore City stock stands in the name of “ Henry Hedrich, or Anna Hedrich.” The form of entry in the book of the Savings Bank of Baltimore, is “ Henry Hedrich and his wife, Anna Hedrich, subject to the order of either or the survivor;” and in the book of the Eutaw Savings Bank “ Henry Hedrich, Anna Hedrich, and the survivor of them, subject to the order of either.”
From the view we take of the case it would serve no useful purpose to discuss what is necessary to make a gift inter vivos or a donatio causa mortis, as that could only become material in the event that we found this property originally belonged to Henry Hedrich and not to his wife, The cases in this Court involving the title to deposits in Savings Banks are quite numerous, and whilst there is no conflict between them, the results reached in them have necessarily differed, as the facts in the respective cases presented different questions. For example, in Murray v. Cannon, 41 Md. 466, the deposit was to the credit of “ James Cannon, subject to his order, or to the order of Mary E. Cannon,” who was his daughter. It was held that the money belonged to James Cannon, and his daughter only had the power as his agent to draw it out of the bank. At his death the agency ceased, and as the proof in the case was not sufficient to establish a perfected gift of the money, it did not pass to the daughter. The case of Gardner v. Merritt, 32 Md. 78, was relied on as conclusively disposing of *659the principal question in the case. There Susanna A. Merritt, the grandmother of the appellants, deposited sundry-sums of money in the Savings Bank of Baltimore to their credit in accounts opened in the name of each of them, as a minor, “subject to the order of Susanna A. Merritt, or Susanna Merritt.” Susanna was the daughter of Susanna A. Merritt, and after the death of the latter withdrew all the money from the bank and claimed it as belonging to the estate of her mother. The evidence showed that the deposits were made for the benefit of the grandchildren, as Mrs. Merritt herself had stated, and the provision that they were subject to the order of the grandmother and her daughter was in accordance with the by-laws of the bank. This Court held that the moneys thus deposited were perfected gifts and belonged to the grandchildren. In Taylor v. Henry et al., 48 Md. 550, the appellees’ intestate made a deposit in the Eutaw Savings Bank of Baltimore of $1,850.00, as he was about to take a trip for the benefit of his health. The account was opened and the money credited to Joseph Henry and Mary'Henry, his mother, and the survivor of them, subject to the order of either. Sometime afterwards Henry changed the account so as to read, “Joseph Henry, Margaret Taylor and the survivor of them, subject to the order of either.” This Court said that “the whole question depends upon the meaning and intention of the deceased in making the deposit in the form adopted, as gathered from the entry in the bank-book, and all the circumstances surrounding the deceased at the time,” and held that the words “and the survivor of them ” when taken in connection with those which precede, and those which follow in the entry, did not import a gift inter vivos, or a gift causa mortis. In Dougherty v. Moore, 71 Md. 248, the account was originally opened in the name of the husband in 1864 and so continued until February, 1868, when the name of his wife was added and an entry made, “Lawrence McDonald, Sarah McDonald and the survivor, subject to the order of either.” McDonald-*660continued to make deposits and to draw on the account as he saw proper. It was held that it was not a gift inter vivos. In Met. Savings Bank v. Murphy, 82 Md. 314, the account was originally in the name of the husband, but was in 1885 changed to himself and wife, and was “subject to the order of either. The balance, at the death of either, to belong to the survivor.” He lived three years and during that time he did not draw out any of the money, and did not retain possession and control of it as was done in Dougherty v. Moore. For that reason, and because of the express language of the contract that the balance should belong to the survivor, we held that the bank was right in paying it to the survivor. Under these and other cases that might be cited, if we were to be governed by the language of the entries in the bank-books, without having any other light on the subject, it might be difficult to sustain the position of the appellee, but this case presents facts altogether different from those in any of the cases above referred to. Aside from the single fact that the husband alone seems to have been present when the accounts were opened, there is nothing in connection with the opening of the accounts to suggest that the husband had any more interest in the money than his wife had. They were opened originally in their joint names, without any legal evidence that the money belonged exclusively to Mr. Hedrich, for there can be no doubt that the testimony of the witnesses produced on behalf of the plaintiff to prove the declaration of the deceased in his own favor, is not competent and cannot be considered by us. But a number of witnesses on the part of the defendant establish the fact that Mr. Hedrich acknowledged that his wife owned the property in controversy. It is shown that she had been for years selling poultry, butter, eggs and other products on her own account, .with the full knowledge and consent of her husband. One of the witnesses said “ she produced all that could be produced; from my house I could always see her at work and the people going there, and indeed I have often remarked to my people that Mrs. Hedrich’s was about *661like a store, people were going in there buying things continually.” Another said that Mr. Hedrich told him that the money for the butter and eggs was his wife’s and he put it in the bank with the other money she had there because he had no right to spend it. He told one of them that when he married Mrs. Hedrich she had $700 in bank in California, and when he came to Baltimore he invested it in government bonds. In answer to the inquiry whether he wanted to leave his wife an interest in the farm he told Dr. Cheston, his physician in his last illness, “ No, Doctor, I have made no will, and it is not necessary that I should, she has got enough; this is mine, this house and lot are mine, and her money is invested in the name of both of us.” There is other testimony in the record which we need not quote, going to show that Mrs. Hedrich was for years before her husband’s death actively engaged in carrying on an extensive produce business, and that it was fully understood between her husband and herself, as well as the persons dealing with her; that the profits and earnings from that business belonged to her and not to her husband. It is true that the earnings of a, wife ordinarily belong to the husband, unless there be some agreement or understanding between them to the contrary, but she can undoubtedly engage in labor for her own benefit and independent of her husband if she choose. Neale v. Hermanns, 65 Md. 477.
Section 7 of Art. 45 of the Code authorizes a married woman, who by her skill, industry or personal labor earns any money or other property, to hold the same and the fruits, increase and profits thereof, to her sole and separate use, and when the proof shows with sufficient certainty that the money or property in controversy has been thus earned the Court cannot deprive her of- it. By the Constitution of this State her property is protected from the debts of her husband, and a Court of Equity should the more readily shield it from the claims of her husband, or of his next of kin. In this case we are not embarrassed by a contest between creditors of the husband on the one side *662and his wife or widow on the other, for although the bill was filed by the administratrix, it is not proven or even alleged that there are any creditors unprovided for. If there had been creditors whose claims could not be paid out of the property in the hands of the administratrix, it could very readily have been shown, as the testimony was not concluded for more than a year after the death of Mr. Hedrich. We do not mean to intimate that the testimony fails to establish the appellee’s claim, even if there were unpaid creditors of her husband, but a Court should scrutinize the evidence more carefully before deciding a question of this kind in favor of a wife, as against creditors, than would be required in a case between her and her husband or his next of kin.
That Mrs. Hedrich, although a married woman, had the power to conduct an independent business cannot now be questioned, and that she did so, we think is thoroughly established by the testimony. She might have thrown more light on all the transactions before us than any other living person could do, but her evidence must be excluded as it was inadmissible and exceptions to its competency have been filed. The testimony properly in the case has, however, satisfied us that the money invested in the Baltimore City stock and the deposits in the Savings Banks belong to her. They were probably made payable to the order of the two for convenience, as Mr. Hedrich doubtless visited Baltimore and attended to that character of business more than his wife did, but, however that may be, his declarations establish the fact that they belonged to his wife, and it is shown that she had money prior to her marriage and continued to earn it afterwards, and that her husband laid no claim to it. Under such circumstances we can have no hesitation in affirming the action of the Court below in dismissing the bill of complaint.
It was suggested that whatever be our conclusions the plaintiff should not be required to pay the costs, as the claim was made in good faith and in accordance with what *663she deemed to be her duty. If that be conceded, it is not a sufficient reason to require the appellee to pay the costs of proceedings unsuccessfully conducted against her. If there be sufficient funds in hand, the Orphans’ Court can determine whether the appellant should be allowed her costs out of the estate, but that is not before us.
(Decided April 30th, 1897.)

Decree affirmed with costs to the appellee.